DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, with respect to the rejection(s) of claim(s) 1, 6, 7, 10-15 and 17-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent Number 2,532,180) in view of O’Dowd (US Patent Number 5,857,440) in view of and as evidenced by Sasaki (US Patent Number 4,899,702) and further in view of Schweikher (US Patent Number 3,657,078).
Regarding claims 1 and 26, Moore discloses a piston for an internal combustion engine, comprising: 
a cylindrical piston body (10) defining a longitudinal axis and having a top end and an outer cylindrical surface; and
a first piston ring groove (11) formed in the outer cylindrical surface, wherein the first piston ring groove includes a groove root (27), an upper surface and a lower surface,
wherein the groove root has a variable depth (12) (19) around a circumference of the cylindrical piston body (as all shown in Figures 1 and 2);
a second piston ring groove (also labeled 11) that includes another groove root that has another variable depth around the circumference of the cylindrical piston body (as shown in Figure 2). 
Moore does not disclose wherein the variable depth is greater in at least two or more areas around the circumference than two or more other areas around the circumference. 
O’Dowd discloses a piston for an internal combustion engine with a first piston ring groove (16) formed in its outer cylindrical surface, the piston ring groove having a groove root, an upper surface and a lower surface (as shown in Figure 1). O’Dowd discloses changing the depth of the groove root around a circumference of the piston body using for example a chemical etching process such that the variable depth is greater in at least two or more areas around the circumference than two or more other areas around the circumference (“The piston is configured as a hollow, generally cylindrical body, open at one end, and it includes a crown portion defining a top wall of the piston, and a skirt portion which defines the side wall of the piston…the skirt portion includes a face which has a macroscopic, textured relief pattern defined thereupon. The pattern may cover all or part of the inner and/or outer face of the skirt, and may also cover all or a portion of the bottom face of the crown portion of the piston. In a preferred embodiment, the macroscopic relief pattern includes features having a depth in the range of 0.1-10 mm, while in certain embodiments the depth of the relief pattern is specifically 0.5-5 mm. The width of the features of the relief pattern may be in the range of 0.5-20 mm,” Col. 1, line 67-Col. 2, line 13, as shown in Figures 2 and 3). 
O’Dowd teaches that creating the variable depth pattern around the outer circumference of the skirt and crown portions decreases the weight of the piston by removing material while maintaining or enhancing the piston’s mechanical strength. O’Dowd teaches “Since the pistons of an engine are rapidly and repetitively moving, even relatively small decreases in weight translate into significant improvements in efficiency. In addition, lightening of the piston reduces impact and wear on bearings, journals and the like” (Col. 3, lines 31-51). O’Dowd also teaches that the variable depth increases the surface area of the piston, which makes it more efficient in transferring thermal energy away from the piston. Rationally, it would be desirable to reduce the temperature of engine pistons because they are typically made of soft alloys with low melting temperatures (Col. 1, lines 15-27).
Sasaki teaches that applying a pattern to the piston ring groove offers the additional advantage of preventing the piston-ring from sticking to the piston. Specifically, Sasaki teaches that “Once the sticking happens, the ability of the piston to follow the cylinder bore surface is reduced, resulting in severe abrasion of the piston-ring and cylinder bore. Further, the severe abrasion will increase the temperature of the piston-ring…and may cause a local melting of the piston-ring groove wall. Thus, sticking of the piston-ring to the piston should be prevented” (Col. 1, lines 15-33). By applying a pattern to the piston ring groove, the surface hardness is improved, which “effectively prevents agglutination of the aluminum base alloy of the piston to the piston-ring and greatly improves the heat resistive property of the assembly” (Col. 2, line 50-Col. 3, line 13). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the variable depth disclosed by O’Dowd with the piston ring groove disclosed by Moore, because a variable depth can be used to decrease the weight of the piston thereby improving engine efficiency. Additionally, as taught by Sasaki, one skilled in the art would also be motivated to combine the variable depth in the form of an applied pattern because the 
Moore, O’Dowd and Sasaki do not disclose wherein the at least two or more areas around the circumference correspond to areas of a liner that are distorted radially outward. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, “wherein the at least two or more areas around the circumference correspond to areas of a liner that are distorted radially outward” is being interpreted as an intended use of the piston for the internal combustion engine because the claim is not directed to a system including a liner, and only to the piston itself. 
Schweikher discloses a cylinder liner with two or more areas around its circumference that are distorted radially outward (Col. 3, lines 45-52, as shown in Figure 2). 
Schweikher teaches that the corresponding areas on the liner increase oil retention which cools the piston rings (Col. 3, lines 52-70). Schweikher teaches that the cooling reduces the tendency for excessive lubricating oil to be burned from the heat of combustion (Col. 3, lines 52-70). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the liner disclosed by Moore, O’Dowd and Sasaki to include the surface roughness disclosed by Schweikher to reduce the tendency for excessive lubricating oil to be burned from the heat of combustion. 
Moore, O’Dowd and Schweikher do not disclose wherein the at least two or more areas around the circumference define areas of higher gas flow relative to the two or more other areas around the circumference. 
However, Sasaki teaches that in etched valleys corresponding to the at least two or more areas around the circumference inherently define areas of higher gas flow relative to the two or more other areas around the circumference because the distorted surface allows more gas flow to pass in that space. Specifically, Sasaki teaches that: “Because the valleys of the rugged surface pass blowby gas and oil therethrough and, as a result, will increase blowby gas amount and oil consumption, such valley should be small in size” (Col. 3, lines 5-8). Thus, the pattern disclosed by O’Dowd inherently defines two or more areas around the circumference of higher gas flow relative to two or more other areas around the circumference. 
Regarding claim 4, Moore further discloses further including a second piston ring groove (also labeled 11) formed in the outer cylindrical surface and spaced along the longitudinal axis from the first piston ring groove (as shown in Figure 2). 
Regarding claim 5, Moore further discloses wherein the first piston ring groove is positioned closer to the top end of the cylindrical piston body than the second piston ring groove (as shown in Figure 2).  
Regarding claim 6, Moore discloses the piston of claim 1, wherein the upper surface and the lower surface are substantially parallel (as shown in Figure 2). 
Regarding claim 24, Moore et al. disclose the piston of claim 1 as discussed above. Moore does not disclose a third piston ring groove in the outer cylindrical surface, below the first and second piston ring grooves. 
O’Dowd discloses a third piston ring groove in an outer cylindrical surface below first and second piston ring grooves (as shown in Figure 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the third piston ring groove disclosed by O’Dowd in the outer cylindrical surface disclosed by Moore since it has been held that mere duplication of the essential In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Claim(s) 7, 10-11, 13-15, 17-19, 21-22, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent Number 2,532,180) in view of O’Dowd (US Patent Number 5,857,440) in view of and as evidenced by Sasaki (US Patent Number 4,899,702) in view of Schweikher (US Patent Number 3,657,078) and further in view of Goodzeit (US Patent Number 2,845,918).
Regarding claims 7 and 27, Moore discloses a piston assembly for an internal combustion engine, comprising: 
a piston (10) comprising:
a cylindrical piston body having a top end and an outer cylindrical surface, and
a first piston ring groove (11) formed in the outer cylindrical surface, wherein the first piston ring groove includes a groove root (27), an upper surface and a lower surface;
a piston ring (13) at least partially received within the first piston ring groove; and
wherein the groove root has a variable depth (12) (19) about a circumference of the cylindrical piston body (as all shown in Figures 1 and 2);
a second piston ring groove (also labeled 11) that includes another groove root that has another variable depth around the circumference of the cylindrical piston body (as shown in Figure 2). 
Moore does not disclose a cylindrical liner receiving the piston and having an inner surface and wherein the variable depth is greater in at least two or more areas about the circumference than two or more other areas about the circumference. 
O’Dowd discloses a piston for an internal combustion engine with a first piston ring groove (16) formed in its outer cylindrical surface, the piston ring groove having a groove root, an upper surface and a lower surface (as shown in Figure 1). O’Dowd discloses changing the depth of the groove root around a circumference of the piston body using for example a chemical etching process such that the variable 
O’Dowd teaches that creating the variable depth pattern around the outer circumference of the skirt and crown portions decreases the weight of the piston by removing material while maintaining or enhancing the piston’s mechanical strength. O’Dowd teaches “Since the pistons of an engine are rapidly and repetitively moving, even relatively small decreases in weight translate into significant improvements in efficiency. In addition, lightening of the piston reduces impact and wear on bearings, journals and the like” (Col. 3, lines 31-51). O’Dowd also teaches that the variable depth increases the surface area of the piston, which makes it more efficient in transferring thermal energy away from the piston. Rationally, it would be desirable to reduce the temperature of engine pistons because they are typically made of soft alloys with low melting temperatures (Col. 1, lines 15-27).
Sasaki teaches that applying a pattern to the piston ring groove offers the additional advantage of preventing the piston-ring from sticking to the piston. Specifically, Sasaki teaches that “Once the sticking happens, the ability of the piston to follow the cylinder bore surface is reduced, resulting in severe abrasion of the piston-ring and cylinder bore. Further, the severe abrasion will increase the temperature of the piston-ring…and may cause a local melting of the piston-ring groove wall. Thus, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the variable depth disclosed by O’Dowd with the piston ring groove disclosed by Moore, because a variable depth can be used to decrease the weight of the piston thereby improving engine efficiency. Additionally, as taught by Sasaki, one skilled in the art would also be motivated to combine the variable depth in the form of an applied pattern because the variable depth can be used to improve heat transfer across the piston surface and prevent sticking of the piston ring to the piston ring groove, thereby preventing thermal deformation of the piston. 
Moore, O’Dowd and Sasaki do not disclose wherein the at least two or more areas around the circumference correspond to areas of a liner that are distorted radially outward. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, “wherein the at least two or more areas around the circumference correspond to areas of a liner that are distorted radially outward” is being interpreted as an intended use of the piston for the internal combustion engine because the claim is not directed to a system including a liner, and only to the piston itself. 
Schweikher discloses a cylinder liner with two or more areas around its circumference that are distorted radially outward (Col. 3, lines 45-52, as shown in Figure 2). 
Schweikher teaches that the corresponding areas on the liner increase oil retention which cools the piston rings (Col. 3, lines 52-70). Schweikher teaches that the cooling reduces the tendency for excessive lubricating oil to be burned from the heat of combustion (Col. 3, lines 52-70). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the liner disclosed by Moore, O’Dowd and Sasaki to include the surface roughness disclosed by Schweikher to reduce the tendency for excessive lubricating oil to be burned from the heat of combustion.
Moore, O’Dowd and Schweikher do not disclose wherein the at least two or more areas around the circumference define areas of higher gas flow relative to the two or more other areas around the circumference. 
However, Sasaki teaches that in etched valleys corresponding to the at least two or more areas around the circumference inherently define areas of higher gas flow relative to the two or more other areas around the circumference because the distorted surface allows more gas flow to pass in that space. Specifically, Sasaki teaches that: “Because the valleys of the rugged surface pass blowby gas and oil therethrough and, as a result, will increase blowby gas amount and oil consumption, such valley should be small in size” (Col. 3, lines 5-8).  Thus, the pattern disclosed by O’Dowd inherently defines two or more areas around the circumference of higher gas flow relative to two or more other areas around the circumference. 
Moore, as modified by O’Dowd and Schweikher, does not disclose a cylindrical liner receiving the piston and having an inner surface.
Goodzeit discloses a cylinder liner (40) receiving a piston and having an inner surface (as shown in Figure 2). 
Goodzeit teaches that the cylinder liner improves the frictional properties of the rubbing surfaces between piston and cylinder by reducing the sliding friction therebetween, which substantially 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the cylinder liner disclosed by Goodzeit with the cylinder of the internal combustion engine disclosed by Moore to reduce the sliding friction between piston and cylinder substantially eliminating the possibility of galling or seizure of the surfaces. 
Regarding claim 10, Moore further discloses wherein the upper surface and the lower surface are substantially parallel (as shown in Figure 2).
Regarding claim 11, Moore further discloses wherein the piston ring is substantially cylindrical (Col. 1, lines 17-26) (Col. 2, lines 30-36).
Regarding claim 13, Moore further discloses further including a second piston ring groove (also labeled 11) formed in the outer cylindrical surface (as shown in Figure 2). 
Regarding claim 14, Moore further discloses wherein the piston ring groove is positioned closer to the top end of the cylindrical piston body than the second ring groove (as shown in Figure 2). 
Regarding claim 15, Moore discloses a method comprising: 
determining identified areas of cylinder wall and piston non-conformance along an internal surface of a cylinder wall (Col. 1, lines 4-17); and
forming a first piston ring groove (11) in an outer cylindrical surface of a cylindrical piston body of a piston (10), having a variable depth groove root (12) (19), based on the identified areas of liner and piston ring non-conformance (Col. 1, lines 48-52) (as shown in Figures 1 and 2).
Moore does not disclose a cylinder liner receiving the piston and having an internal surface and does not disclose wherein the variable depth groove root has a variable depth that is greater in at least 
O’Dowd discloses a piston for an internal combustion engine with a first piston ring groove (16) formed in its outer cylindrical surface, the piston ring groove having a groove root, an upper surface and a lower surface (as shown in Figure 1). O’Dowd discloses changing the depth of the groove root around a circumference of the piston body using for example a chemical etching process such that the variable depth is greater in at least two or more areas around the circumference than two or more other areas around the circumference (“The piston is configured as a hollow, generally cylindrical body, open at one end, and it includes a crown portion defining a top wall of the piston, and a skirt portion which defines the side wall of the piston…the skirt portion includes a face which has a macroscopic, textured relief pattern defined thereupon. The pattern may cover all or part of the inner and/or outer face of the skirt, and may also cover all or a portion of the bottom face of the crown portion of the piston. In a preferred embodiment, the macroscopic relief pattern includes features having a depth in the range of 0.1-10 mm, while in certain embodiments the depth of the relief pattern is specifically 0.5-5 mm. The width of the features of the relief pattern may be in the range of 0.5-20 mm,” Col. 1, line 67-Col. 2, line 13, as shown in Figures 2 and 3). 
O’Dowd teaches that creating the variable depth pattern around the outer circumference of the skirt and crown portions decreases the weight of the piston by removing material while maintaining or enhancing the piston’s mechanical strength. O’Dowd teaches “Since the pistons of an engine are rapidly and repetitively moving, even relatively small decreases in weight translate into significant improvements in efficiency. In addition, lightening of the piston reduces impact and wear on bearings, journals and the like” (Col. 3, lines 31-51). O’Dowd also teaches that the variable depth increases the surface area of the piston, which makes it more efficient in transferring thermal energy away from the 
Sasaki teaches that applying a pattern to the piston ring groove offers the additional advantage of preventing the piston-ring from sticking to the piston. Specifically, Sasaki teaches that “Once the sticking happens, the ability of the piston to follow the cylinder bore surface is reduced, resulting in severe abrasion of the piston-ring and cylinder bore. Further, the severe abrasion will increase the temperature of the piston-ring…and may cause a local melting of the piston-ring groove wall. Thus, sticking of the piston-ring to the piston should be prevented” (Col. 1, lines 15-33). By applying a pattern to the piston ring groove, the surface hardness is improved, which “effectively prevents agglutination of the aluminum base alloy of the piston to the piston-ring and greatly improves the heat resistive property of the assembly” (Col. 2, line 50-Col. 3, line 13). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the variable depth disclosed by O’Dowd with the piston ring groove disclosed by Moore, because a variable depth can be used to decrease the weight of the piston thereby improving engine efficiency. Additionally, as taught by Sasaki, one skilled in the art would also be motivated to combine the variable depth in the form of an applied pattern because the variable depth can be used to improve heat transfer across the piston surface and prevent sticking of the piston ring to the piston ring groove, thereby preventing thermal deformation of the piston.
Moore, O’Dowd and Schweikher do not disclose wherein the at least two or more areas around the circumference define areas of higher gas flow relative to the two or more other areas around the circumference. 
However, Sasaki teaches that etched valleys corresponding to the at least two or more areas around the circumference inherently define areas of higher gas flow relative to the two or more other areas around the circumference because the distorted surface allows more gas flow to pass in that 
Moore, as modified by O’Dowd, does not disclose a cylindrical liner receiving the piston and having an inner surface.
Goodzeit discloses a cylinder liner (40) receiving a piston and having an internal surface (as shown in Figure 2). 
Goodzeit teaches that the cylinder liner improves the frictional properties of the rubbing surfaces between piston and cylinder by reducing the sliding friction therebetween, which substantially eliminates the possibility of galling or seizure of the surfaces (Col. 1, lines 22-42) (Col. 2, lines 34-37) (Col. 2, line 60-Col. 3, line 15). Furthermore, Schweikher teaches that the liner is intended for contact with the piston rings of a piston, not shown (Col. 7, lines 21-47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the cylinder liner disclosed by Goodzeit with the cylinder of the internal combustion engine disclosed by Moore to reduce the sliding friction between piston and cylinder substantially eliminating the possibility of galling or seizure of the surfaces. 
Regarding claim 17, Moore further discloses further including forming a second piston ring (also labeled 11) groove in the outer cylindrical surface (as shown in Figure 2). 
Regarding claim 18, Moore further discloses further including positioning the first piston ring groove closer to a top end, of the cylindrical piston body, than the second piston ring groove (as shown in Figure 2). 
Regarding claim 19, Moore further discloses wherein the second piston ring groove has another variable depth groove root (Col. 2, lines 22-29). 
Regarding claim 21, Moore further discloses wherein the first piston ring groove further comprises an upper surface and a lower surface (as shown in Figure 2). 
Regarding claim 22, Moore further discloses wherein the upper surface and the lower surface are substantially parallel (as shown in Figure 2). 
Regarding claim 25, Moore et al. disclose the assembly of claim 7 as discussed above. Moore does not disclose a third piston ring groove in the outer cylindrical surface, below the first and second piston ring grooves. 
O’Dowd discloses a third piston ring groove in an outer cylindrical surface below first and second piston ring grooves (as shown in Figure 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the third piston ring groove disclosed by O’Dowd in the outer cylindrical surface disclosed by Moore since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent Number 2,532,180) in view of O’Dowd (US Patent Number 5,857,440) in view of Sasaki (US Patent Number 4,899,702) in view of Schweikher (US Patent Number 3,657,078) in view of Goodzeit (US Patent Number 2,845,918).
Regarding claim 23, Moore et al. disclose the method of claim 17 as discussed above. Moore does not disclose a third piston ring groove in the outer cylindrical surface, below the first and second piston ring grooves. 
O’Dowd discloses forming a third piston ring groove in an outer cylindrical surface below first and second piston ring grooves (as shown in Figure 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the third piston ring groove disclosed by O’Dowd in the outer cylindrical surface disclosed by Moore since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747